DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant's amendment, filed 07/29/2022, has been entered. Independent claims 1, 28, and 29 are amended, no claims are newly cancelled, and no claims are newly added. Accordingly, claims 1-8 and 28-32 remain pending and considered in this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 30-32 depend from independent claims 1, 28, and 29 respectively and require the feature “the amine aldehyde condensate consists of an organic imine”. A condensate (i.e. from a condensation reaction) is known to include water. Notably, Applicant’s arguments state at the bottom of Page 6 of the as-filed response that “Additionally, claim 32 requires that the amine aldehyde condensate consists of an organic imine, which excludes other possibilities”.
As such, the combination of ‘condensate’ and the closed transitional phrase ‘consists of’ is now indefinite because it is unclear if water is permitted as part of the condensate by its very nature or if it is not. Another way of considering this language, is that the water yielded in the condensation reaction would be considered an impurity and therefore is permissible within the scope of ‘consisting of’.
In the interest of the clarity of the record, ‘amine aldehyde condensate’ is given its broadest reasonable interpretation which is that water is part of the condensate as an impurity and any combination of imine and water meets the claimed ‘consists of an organic imine’.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stark et al. (U.S. 2012/0329930; Of Record) as evidenced by Carey’s “Organic Chemistry” Seventh Edition Chapter 17.10 “Reaction with Primary Amines: Imines” NPL (Attached).
Regarding claim 29, Stark teaches an effective hydrogen sulfide scavenger producing little corrosion that is prepared by reacting glyoxal with a polyamine (Abstract and Paragraph 0014) and mixed with asphalt (Paragraph 0021 “the hydrocarbon being treated with a hydrogen sulfide scavenger is asphalt”; meeting claimed “scavenging hydrogen sulfide from the asphalt composition”). 
Specifically, Stark teaches at Example 1 a hydrogen sulfide scavenger produced from the reaction of glyoxal (an aldehyde) and DETA (an aliphatic primary polyamine) at a molar ratio of 1:1 (which is an equivalent ratio of 1:2) that is combined with condensate (i.e. the asphalt). To be clear, persons of ordinary skill would understand Stark’s use of ‘condensate’ as the hydrocarbon(s) disclosed at 0020 and/or 0021 (i.e. ‘asphalt’). 
As such, Example 1 discloses mixing an imine reaction product (meeting claimed ‘additive’) with hydrocarbon condensate (meeting claimed ‘asphalt composition’) which anticipates claim 29. 
It necessarily follows that the reaction product at 1:1 molar ratio of glyoxal and DETA would produce an amine aldehyde condensate (as claimed) that comprises an organic imine (as evidenced by Carey’s Organic Chemistry “Reaction with Primary Amines: Imines). 
To explain, the person of ordinary skill in the art would understand that the reaction of an aldehyde with an aliphatic primary polyamine would proceed as a two stage process beginning with nucleophilic addition of the amine to the carbonyl group to give a carbinolamine and then go through dehydration to yield an imine containing product (see Carey attachment). Moreover, Stark explains at Paragraph 0016 that it was believed that “at least some of the glyoxal and polyamines react to form crosslinked copolymers having imine and di-imine moieties”.
The understandings of the person skilled in the art before the effective filing date of the claimed invention as well as the express teachings of Stark at Example 1 and Paragraph 0016 establish a reasonable presumption that the hydrogen sulfide scavenger reaction product of glyoxal and DETA would comprise and/or be an imine.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Also, it has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
In summary, and with regard to the presence of an imine as claimed, the above findings of fact are sufficient to establish that Stark’s reaction product in Example 1 contains an imine and so the burden is shifted to Applicant to prove that Stark’s reaction product at Example 1 does not comprise and/or is not an imine.
	Regarding claim 32, Stark anticipates the invention as applied to claim 29 above and further anticipates that the hydrogen scavenger reaction product is an imine (i.e. consists of an imine). 
Nevertheless, Stark describes at Paragraph 0019 that “the hydrogen sulfide scavenger system may consist essentially of only the glyoxal and polyamine reaction product”. 
As explained in the rejection of claim 29 above, the text of Paragraph 0016 of Stark as well as the evidence of Carey establishes a sound basis to presume that the reaction product of Example 1 is (i.e. consists of) an imine and the burden is shifted to Applicant to demonstrate that it is not. For the clarity of the record, the reaction pathway explained by Carey shows that the reaction proceeds to completion with an imine (“N-substituted imine”) and water.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 28, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Mouazen et al (WO 2015/071154; using U.S. 2016/0289450 as translation; Of Record) in view of Stark et al. (U.S. 2012/0329930) as further evidenced by Carey’s “Organic Chemistry” Seventh Edition Chapter 17.10 “Reaction with Primary Amines: Imines” NPL.
Regarding claim 1, Mouazen teaches bituminous (also recognized as ‘asphalt’) compositions including performance additives and a hydrogen sulfide scavenger (Abstract). Mouazen teaches mixing the additives and asphalt (Paragraphs 0001 and 0002) and wherein the hydrogen sulfide scavenger is an organic or inorganic copper salt (Paragraph 0024; reading on the claimed “copper-based complex”) advantageously chosen from the group consisting of copper oxides, hydroxides, hydrates, carbonates, hydroxyl carbonates, carboxylates, nitrates, and phosphates, and mixtures thereof (Paragraphs 0025 and 0026; meeting claimed “copper carbonate”).
It is well known in the art that hydrogen sulfide emissions are deleterious as recognized at Paragraph 0012 of Mouazen.
Mouazen fails to teach that the additive further comprises an amine aldehyde condensate.
Stark teaches a condensate formed from the reaction of glyoxal and a compound having at least two primary or secondary amine groups which is an effective hydrogen sulfide scavenger (Abstract). 
Specifically, Stark teaches at Paragraph 0016 that it is believed that the reaction of the glyoxal and polyamines react to from crosslinked copolymers having imine and di-imine moieties which interact with hydrogen sulfide to produce the scavenging effect. Stark’s condensate (also described in Example 1), formed from glyoxal and polyamines, having imine and di-imine moieties meets the claimed ‘additive’ comprising ‘an amine aldehyde condensate’. 
To be clear, it would be understood by one of ordinary skill in the art before the effective filing date of the claimed invention that an imine or a di-imine is an amine aldehyde condensate because glyoxal is the smallest dialdehyde. As such, the reaction product of glyoxal (note: which contains two aldehyde functional groups) with a polyamine meets ‘amine aldehyde condensate’ and would comprise an organic imine.
It necessarily follows that the reaction product at 1:1 molar ratio of glyoxal and DETA would produce an amine aldehyde condensate that comprises an organic imine (as evidenced by Carey’s Organic Chemistry “Reaction with Primary Amines: Imines). 
To explain, the person of ordinary skill in the art would understand that the reaction of an aldehyde with an aliphatic primary polyamine would proceed as a two stage process beginning with nucleophilic addition of the amine to the carbonyl group to give a carbinolamine and then go through dehydration to yield an imine containing product (see Carey attachment). Again, the finding of fact is reiterated: Stark explains at Paragraph 0016 that it was believed that “at least some of the glyoxal and polyamines react to form crosslinked copolymers having imine and di-imine moieties”.
The understandings of the person skilled in the art before the effective filing date of the claimed invention as well as the express teachings of Stark at Example 1 and Paragraph 0016 establish a reasonable presumption that the hydrogen sulfide scavenger reaction product of glyoxal and DETA would be an imine.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Also, it has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
In summary, with regard to the presence of an imine as claimed, the above findings of fact are considered to be sufficient to establish that Stark’s reaction product in Example 1 contains an imine and so the burden is shifted to Applicant to prove that Stark’s reaction product at Example 1 is not an imine.
Moving on, Stark further teaches at Paragraph 0020 that the scavenger is useful in treating hydrocarbons where, in Paragraph 0021, Stark states “the hydrocarbon being treated with a hydrogen sulfide scavenger is asphalt”.
It has been held that ‘it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…. the idea of combining them flows logically from their having been individually taught in the prior art’. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Specifically, the person of ordinary skill in the art before the effective filing date of the claimed invention would recognize and appreciate that Mouazen and Stark are both directed to effective additive compositions to scavenge hydrogen sulfide emissions and would find it obvious to combine the copper carbonate additive of Mouazen and the imine-containing condensate of Stark in an asphalt composition so as to achieve improved hydrogen scavenging to meet the known problem in the art of hydrogen sulfide emissions.
With regard to the newly added limitation, the combination of hydrogen sulfide scavenger and asphalt as taught by both Mouazen and Stark (individually) would result in the scavenging of hydrogen sulfide from the asphalt.
Regarding claim 2, Mouazen and Stark teach the method as applied to claim 1 above and Mouazen further teaches the inclusion of bitumen (Paragraphs 0002 “asphalt” and 0023) and an acidic adjuvant chosen from phosphoric acids, polyphosphoric acids, and their mixtures (Paragraph 0024).
Regarding claim 3, Mouazen and Stark teach the method as applied to claim 2 above and Mouazen further teaches the reduction of hydrogen sulfide emissions (Abstract and Paragraphs 0012 and 0015). It is taken that the hydrogen sulfide emissions are latent hydrogen sulfide in view of Paragraph 0015 which describes the H2S emissions as occurring during preparation and/or use of the bituminous compositions (see also Table 3 where the H2S levels were greater than 100 ppm which exceeded the detection limit of the sensor).
Regarding claim 4, Mouazen and Stark teach the method as applied to claim 2 above and Mouazen further teaches that the acidic adjuvant is chosen from phosphoric acids, polyphosphoric acids, and their mixtures (Paragraph 0024).
Regarding claim 5, Mouazen and Stark teach the method as applied to claim 2 above and Mouazen further teaches that the acidic adjuvant is chosen from phosphoric acids, polyphosphoric acids, and mixtures thereof (Paragraph 0024). These acids are inorganic acids. Mouazen also describes inorganic acids at Paragraphs 0010 and 0011.
Regarding claim 6, Mouazen and Stark teach the method as applied to claim 5 above and Mouazen further teaches that the acidic adjuvant is chosen from phosphoric acids, polyphosphoric acids, and their mixtures (Paragraph 0024).
Regarding claim 28, Mouazen teaches bituminous (also recognized as ‘asphalt’) compositions including performance additives and a hydrogen sulfide scavenger (Abstract). Mouazen teaches mixing the additives and asphalt (Paragraphs 0001 and 0002) and wherein the hydrogen sulfide scavenger is an organic or inorganic copper salt (Paragraph 0024) advantageously chosen from the group consisting of copper oxides, hydroxides, hydrates, carbonates, hydroxyl carbonates, carboxylates, nitrates, and phosphates, and mixtures thereof (Paragraphs 0025 and 0026; meeting claimed “copper carbonate”). 
Mouazen teaches that the H2S scavenger is treated with an acidic adjuvant (Paragraphs 00029-0030) and can be provided as a ‘package of additives’ (0047; ‘package of additives is understood to mean a composition comprising at least two additives.) Paragraph 0047 further describes that ‘[t]he package of additives can comprise additives alone or dispersed/dissolved in an inert solvent, in particular of mineral oil type, according to processes well known in the field of additives’). The person of ordinary skill in the art before the effective filing date of the claimed invention would recognize and appreciate isoparaffinic solvent (which is necessarily organic) to be a suitable mineral oil type solvent.
As such, the person of ordinary skill in the art would readily obtain from Mouazen a hydrogen scavenging additive containing copper oxide and copper carbonate that has been combined with an acidic adjuvant (meeting organic acid) and then placed into a package of additives through combination with a mineral oil which would readily be selected to be an organic isoparaffinic solvent.
With regard to the claimed feature requiring the additive to maintain greater than 90% of its scavenging efficacy at a 10:1 dose rate and a temperature of 300F or greater, it is respectfully noted that this language appears to be functional language directed to what the additive is capable of rather than a further feature describing what the additive is. 
In view of the teachings of Mouazen, it would be reasonably expected by a person of ordinary skill in the art that the package of additives taught by Mouazen would be capable of the same function/result if selected at a 10:1 dose rate and then subject to a temperature of 300F or greater absent evidence to the contrary.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	However, in the interest of the clarity of the record and advancing prosecution, the dose rate would be met by Mouazen as follows:
Mouazen further teaches that the hydrogen sulfide scavenger is included in an amount between 0.05 and 5 wt% (Paragraph 0032; equivalent to 500 ppm to 50,000 ppm). Specifically, wt% is based on parts per hundred, the wt% range of Mouazen can be converted to units of ppm (parts per million). To be clear, (0.05 x 1,000,000)/100 = 500 ppm and (5 x 1,000,000)/100 = 50,000 ppm. 
Mouazen further provides examples of the hydrogen sulfide suppression in Table 3 such that there is more than 100 ppm of H2S present in the samples.
As such, the ratio of hydrogen sulfide concentration before scavenging to the concentration of the additive is determinable by taking the > 100 ppm disclosure and dividing by the upper limit of the additive (50,000 ppm) such that the calculated ratio of (H2S before scavenging/concentration of additive) is (greater than 100)/50,000 = 0.002/1. Therefore, the claimed range of “at a 10:1” dose rate lies within the range of greater than 0.002:1 (equivalently noted as 0.002/1). 
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Additionally, it has been held that there is motivation to optimize result-effective variables, i.e., a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05. In the instant case, it would be obvious to the ordinarily skilled artisan to optimize the ratio between the hydrogen sulfide before scavenging to the concentration of additive to achieve the result-effective variable of reduced hydrogen sulfide emissions. To be clear, it is well known in the art that hydrogen sulfide emissions are deleterious as is additionally recognized at Paragraph 0012 of Mouazen.
Mouazen fails to teach the addition (i.e. mixing) of an amine aldehyde condensate with the asphalt composition, where the amine aldehyde condensate comprises an organic imine.
Stark teaches a condensate formed from the reaction of glyoxal and a compound having at least two primary or secondary amine groups which is an effective hydrogen sulfide scavenger (Abstract). Specifically, Stark teaches at Paragraph 0016 that it is believed that the reaction of the glyoxal and polyamines react to from crosslinked copolymers having imine and di-imine moieties which interact with hydrogen sulfide to produce the scavenging effect. Stark’s condensate (also described in Example 1), formed from glyoxal and polyamines, having imine and di-imine moieties meets the claimed ‘additive’ comprising ‘an amine aldehyde condensate’. 
To be clear, it would be understood by one of ordinary skill in the art before the effective filing date of the claimed invention that an imine or a di-imine is an amine aldehyde condensate because glyoxal is the smallest dialdehyde. As such, the reaction product of glyoxal (note: which contains two aldehyde functional groups) with a polyamine meets ‘amine aldehyde condensate’ and would comprise an organic imine.
It necessarily follows that the reaction product at 1:1 molar ratio of glyoxal and DETA would produce an amine aldehyde condensate that comprises an organic imine (as evidenced by Carey’s Organic Chemistry “Reaction with Primary Amines: Imines). 
To explain, the person of ordinary skill in the art would understand that the reaction of an aldehyde with an aliphatic primary polyamine would proceed as a two stage process beginning with nucleophilic addition of the amine to the carbonyl group to give a carbinolamine and then go through dehydration to yield an imine containing product (see Carey attachment). Again, the finding of fact is reiterated: Stark explains at Paragraph 0016 that it was believed that “at least some of the glyoxal and polyamines react to form crosslinked copolymers having imine and di-imine moieties”.
The understandings of the person skilled in the art before the effective filing date of the claimed invention as well as the express teachings of Stark at Example 1 and Paragraph 0016 establish a reasonable presumption that the hydrogen sulfide scavenger reaction product of glyoxal and DETA would be an imine.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Also, it has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
In summary, with regard to the presence of an imine as claimed, the above findings of fact are considered to be sufficient to establish that Stark’s reaction product in Example 1 contains an imine and so the burden is shifted to Applicant to prove that Stark’s reaction product at Example 1 is not an imine.
Moving on, Stark further teaches at Paragraph 0020 that the scavenger is useful in treating hydrocarbons where, in Paragraph 0021, Stark states “the hydrocarbon being treated with a hydrogen sulfide scavenger is asphalt”.
It has been held that ‘it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…. the idea of combining them flows logically from their having been individually taught in the prior art’. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Specifically, the person of ordinary skill in the art before the effective filing date of the claimed invention would recognize and appreciate that Mouazen and Stark are both directed to effective additive compositions to scavenge hydrogen sulfide emissions and would find it obvious to combine the copper carbonate additive of Mouazen and the imine-containing condensate of Stark in an asphalt composition so as to achieve improved hydrogen scavenging to meet the known problem in the art of hydrogen sulfide emissions.
	Regarding claims 30 and 31, Mouazen and Stark as evidenced by Carey teach the invention as applied to claims 1 and 28 above but Stark does not expressly state that the hydrogen scavenger reaction product is an imine (i.e. consists of an imine). However, there is sufficient basis in view of the facts of Stark (see findings of facts articulated in the rejections of claims 1 and 29 above) to presume that Stark’s amine aldehyde condensate consists of an imine.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
It has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
	Moreover, the USPTO does not possess the capabilities to manufacture the products of the prior art and make physical comparisons therewith In re Brown 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Notably, Stark describes at Paragraph 0019 that “the hydrogen sulfide scavenger system may consist essentially of only the glyoxal and polyamine reaction product”. 
As explained in the rejection of claims 1 and 28 above, the text of Paragraphs 0016 and 0019 of Stark, as well as the evidence of Carey, establishes a sound basis to presume that the reaction product of Example 1 is (i.e. consists of) an imine and the burden is shifted to Applicant to demonstrate that it is not.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mouazen and Stark as evidenced by Carey as applied to claim 2 above, and further in view of Maldonado (U.S. 7,713,345; Of Record).
Regarding claim 7, Mouazen and Stark teach the method as applied to claim 1 above but fail to teach that the asphalt modifying acid is a salt or organic ester of an inorganic acid.
Maldonado teaches the inclusion of polyphosphate modifiers, including polyphosphoric acid (Col 7 lines 45-50) to warm mix asphalt to allow for advantageous decrease in mixing and compaction temperatures (Col. 5 lines 52-57). Specifically, Maldonado teaches the inclusion of a hydrated phosphate (Col. 7 lines 45-50).
It would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to modify the teachings of Mouazen and Stark with the teachings of Maldonado so as to achieve an advantageous decrease in mixing and compaction temperatures.
Regarding claim 8, Mouazen, Stark, and Maldonado teach the method as applied to claim 7 above and Maldonado further teaches the inclusion of disodium phosphate or trisodium phosphate (Col. 7 lines 45-50) which meets the broadest reasonable interpretation of the claimed ‘sodium phosphate’.
Claim 32 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Stark as evidenced by Carey based on the findings as applied to claim 29 above in further view of Weers (U.S. 5,169,411; Of Record).
Regarding claim 32, Stark as evidenced by Carey teaches the invention as applied to claim 29 above but Stark does not expressly state that the hydrogen scavenger reaction product is an imine (i.e. consists of an imine).
While the Examiner maintains there is sufficient evidence to presume that the reaction product of Stark consists of an imine (as evidenced by Carey which shows the reaction pathway yielding an “N-substituted imine” and water) as articulated in the rejections of claim 29 above, an alternative rejection is provided in the interest of compact prosecution:
It would be obvious to select the amine aldehyde condensate to consist of an organic imine because it is well established that imines are effective hydrogen sulfide scavengers (see teachings of Weers U.S. 5,169,411). 
Specifically, Weers teaches at Col. 3 lines 49-60 that “the suppression or inhibiting of the generation of the hydrogen sulfide gases is accomplished by incorporating into the media at least one non-acidic imine compound which is the condensation product of an amine or polyamine and an aldehyde or ketone…” as well as Col. 5 lines 9-30, particularly lines 14-18 “the primary amine and the aldehyde are preferably combined in a primary amine group to aldehyde group mole ratio of about 1:1 (i.e. the stoichiometric amount for the formation of imine with substantially no side products)” (emphasis respectfully added).
Continuing on, Weers explains that “the imines…can be prepared under conventional dehydrating conditions, whereby water is removed by any suitable means. Typically,… the condensate recovered by mechanically separating as much of the water of reaction as possible and distilling off the remaining water” (Col. 5 lines 19-26).
As such, it would be a routine and obvious expedient to select that the amine aldehyde condensate be nearly, if not fully, 100% of an organic imine so as to achieve maximized hydrogen scavenging from the asphalt.
Claims 30 and 31 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Mouazen and Stark as evidenced by Carey as applied to claims 1 and 28 above in further view of Weers (U.S. 5,169,411; Of Record).
Regarding claims 30 and 31, Mouazen and Stark as evidenced by Carey teach the invention as applied to claims 1 and 28 above but Stark does not expressly state that the hydrogen scavenger reaction product is an imine (i.e. consists of an imine). 
While the Examiner maintains there is sufficient evidence to presume that the reaction product of Stark consists of an imine (as evidenced by Carey which shows the reaction pathway yielding an “N-substituted imine” and water) as articulated in the rejections of claims 30 and 31 above, an alternative rejection is provided in the interest of compact prosecution:
It would be obvious to select the amine aldehyde condensate to consist of an organic imine because it is well established that imines are effective hydrogen sulfide scavengers (see teachings of Weers U.S. 5,169,411). 
Specifically, Weers teaches at Col. 3 lines 49-60 that “the suppression or inhibiting of the generation of the hydrogen sulfide gases is accomplished by incorporating into the media at least one non-acidic imine compound which is the condensation product of an amine or polyamine and an aldehyde or ketone…” as well as Col. 5 lines 9-30, particularly lines 14-18 “the primary amine and the aldehyde are preferably combined in a primary amine group to aldehyde group mole ratio of about 1:1 (i.e. the stoichiometric amount for the formation of imine with substantially no side products)” (emphasis respectfully added). 
Continuing on, Weers explains that “the imines…can be prepared under conventional dehydrating conditions, whereby water is removed by any suitable means. Typically,… the condensate recovered by mechanically separating as much of the water of reaction as possible and distilling off the remaining water” (Col. 5 lines 19-26).
As such, it would be a routine and obvious expedient to select that the amine aldehyde condensate be nearly, if not fully, 100% of an organic imine so as to achieve maximized hydrogen scavenging from the asphalt.
Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive.
With regard to Applicant’s arguments that Stark cannot and/or does not disclose an imine because “Stark is not at all sure what the reaction products of glyoxal and a polyamine are” and that Stark’s reaction products are “speculative”, Examiner strongly disagrees. The evidence of record as well as what persons of ordinary skill would understand supports that the reaction product of Stark includes an imine. Further, it has been held that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
Again (see Item 18 of Non-Final Rejection mailed 06/20/2022), if Applicant insists that Stark does not contain an imine, evidence to this effect is due because the burden has been shifted to Applicant to prove that Stark’s reaction product is not an imine and/or does not contain any imine moieties.
With regard to Applicant’s arguments regarding the imine product being a polymer or copolymer, it is irrelevant whether or not the imine reaction product includes or is polymeric because the claims are not so limited nor has Applicant provided a definition that would disavow polymers and/or copolymers from the claimed ‘condensate compris[ing] an organic imine’. Please see 112b rejection above regarding ‘condensate’ language and claims utilizing closed transitional language (i.e. claims 30-32).
Applicant again mischaracterizes Paragraph 0011 of Stark and Examiner again explains that this argument appears to be premised upon a misreading of Paragraphs 0016 and 0011. The cited sentence does not recite “an unknown ‘system of components’”. To the contrary, it says “…a system of components including the reaction product of glyoxal and a polyamine”. Further, Stark describes at Paragraph 0019 that “the hydrogen sulfide scavenger system may consist essentially of only the glyoxal and polyamine reaction product”. See Item 14 of Non-Final Rejection mailed 06/20/2022. Notably, Applicant has not responded to the Examiner’s response from the Non-Final but instead repeats the mischaracterization.
In response to Applicant’s arguments that the Examiner (as well as Stark) are “incorrect” in their “assumptions” that “any combination of a polyamine and an aldehyde results in imine formation”, Examiner strongly disagrees and insists that that is not what the Examiner has said nor what Stark has taught. Contrary to Applicant’s argument, the Examiner has provided findings of fact, see Stark, Weers U.S. 5,169,411, and Carey, that establish that glyoxal (the simplest dialdehyde) and DETA (an aliphatic polyamine) in a molar ratio of 1:1 would reasonably produce a reaction product that includes, if not is entirely, an imine. This is contrasted with Applicant’s argument; the Examiner has provided a specific aldehyde and a specific polyamine in a particular ratio and has provided supporting evidence from a credible source (Carey Organic Chemistry Textbook) as well as another prior art reference (Weers). Again, PTO does not possess the capabilities to manufacture compositions of the prior art to make physical comparisons therewith (In re Brown citation in action above). 
Again, Carey expressly explains the two stage reaction process of an aldehyde and a primary amine that yields “N-substituted imine” and water. Weers expressly teaches at Col. 3 lines 49-60 that “the suppression or inhibiting of the generation of the hydrogen sulfide gases is accomplished by incorporating into the media at least one non-acidic imine compound which is the condensation product of an amine or polyamine and an aldehyde or ketone…” as well as Col. 5 lines 9-30, particularly lines 14-18 “the primary amine and the aldehyde are preferably combined in a primary amine group to aldehyde group mole ratio of about 1:1 (i.e. the stoichiometric amount for the formation of imine with substantially no side products)” (emphasis respectfully added). Even further, Weers teaches at Col. 5 lines 22-24 “an aldehyde is added to the primary amine and the condensate recovered…” where Col. 5 lines 31-35 describe suitable polyamines, which would encompass DETA as taught by Stark, and Col. 5 lines 55-59 describe suitable aldehydes, which would encompass glyoxal.
Further, Applicant asserts that “Stark admits that they are uncertain of the structure…” which is not at all what Stark says. Paragraph 0016 of Stark is directed towards Stark’s suggestion of the imine and/or diamine moieties being responsible for the hydrogen scavenging; not that Stark is unsure if the imine and/or diimine is the reaction product.
With regard to Applicant’s supplied references, they have been considered as they pertain to the arguments but are determined to be, generally, inapposite. The Bedford NPL is directed to the first characterization of a glyoxal-hydrogen sulfide adduct wherein aqueous solutions of glyoxal is contacted with a sour hydrocarbon oil in a sweeting operation. There is no polyamine in this reference and this is not at all relevant to the facts of Stark, where glyoxal is reacted with a polyamine (DETA) to create a reaction product which scavenges hydrogen sulfide. Likewise, the Fraztke NPL is a thesis that is directed to “the chemistry of the self-reactions of glyoxal” that have “heretofore (please note: as of 1985 when the thesis was published) escaped serious examination”. There is nothing in Fraztke that describes the chemical literature of glyoxal and/or polyamines or explores the chemical reactions of glyoxal with polyamine unlike the finding of fact(s) provided by the Examiner of Carey and/or Weers. Even further, Applicant provides the De Haan NPL and asserts that “[s]econdly, glyoxal reacts with amines to form a variety of products other than imines”. First, the very portion of the document that Applicant excerpts literally discusses the 1st order rate limiting imine formation step so this is, in fact, another finding that supports that an imine would result. Continuing on, a large portion of Applicant’s arguments seem to neglect the specific reaction conditions or reagents in those documents (see the Le Rouzic NPL which is a reaction of glyoxal and an alcohol and Hans NPL which is directed to a completely different synthesis but does produce an imine intermediate prior to further cyclization). Again, the particular issue in this application is the combination of glyoxal and DETA in a molar ratio of 1:1 as taught by Stark, not just a broad assertion that all aldehydes and polyamines in any reaction condition will produce an imine as argued by the Applicant.
Applicant’s arguments with regard to the combination of Mouazen and Stark as evidenced by Carey appear identical to those advanced with regard to Stark as evidenced by Carey. These arguments remain unpersuasive for at least the same reasons as already of record and those raised herein.
Again, and in the interest of compact prosecution, Examiner insists that the burden has been properly shifted to Applicant to demonstrate that Stark’s reaction product does not comprise and/or is not an imine and respectfully notes that evidence is due to rebut the prima facie case of unpatentability.
Furthermore, it is noted that there is at least one claim in the instant application that has been twice rejected and so an appeal may be filed along with the proper fee(s) (MPEP 1204).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738